Exhibit 10.1

 

(ted) Employment Agreement

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of December 11,
2017, by and between Helios And Matheson Analytics Inc., a Delaware corporation
(the “Company”), and Theodore Farnsworth (“Executive”).

 

WHEREAS, the Company recognizes that the Executive has had and is expected to
continue to have a critical and essential role in guiding the Company and in
developing the Company’s business;

 

WHEREAS, the Executive is expected to make major contributions to the stability,
growth and financial strength of the Company;

 

WHEREAS, the Company has determined that appropriate arrangements should be
taken to encourage the continued attention and dedication of the Executive to
his assigned duties without distraction;

 

WHEREAS, in consideration of the Executive’s employment with the Company, the
Company desires to provide the Executive with certain compensation and benefits
as set forth in this Agreement;

 

WHEREAS, as of the date of this Agreement, the Company wishes to continue
Executive’s service as a Chief Executive Officer under the terms of an
employment agreement on the terms set forth herein, which shall supersede all
previous agreements regarding Executive’s employment by the Company; and

 

WHEREAS, the Executive desires to be employed by the Company on the terms
contained in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Position and Duties.

 

(a) The Executive shall serve as the Chief Executive Officer of the Company
reporting to the Company’s Board of Directors (the “Board”). The Executive shall
primarily work out of 444 Brickell Avenue, Miami, Florida 33131 (the
“Executive’s Office”).

 

(b) The Company agrees to propose to the shareholders of the Company at each
appropriate meeting of such shareholders during the Term and any Renewal Term,
the election and reelection of the Executive as a member of the Board. Provided
the Executive is elected by the shareholders to the Board, the Executive shall
be appointed Chairman of the Board. In addition, without further compensation,
the Executive shall serve as a director or officer of one or more of the
Company’s subsidiaries or affiliates if so elected or appointed from time to
time.

 

(c) The Executive shall have such duties, authority and responsibilities as are
consistent with the role of Chief Executive Officer and as may be set forth in
the Bylaws of the Company. For purposes of the applicability of the Company
compensation plans to the Executive, Executive shall be considered an
“employee.” Executive shall devote a substantial amount of his business time to
the performance of his duties hereunder, but such requirement shall not prevent
Executive from (i) serving as a member of the board of directors of unaffiliated
companies, (ii) serving on civic, charitable, educational, religious, public
interest or public service boards, (iii) managing the Executive’s personal and
family investments, and (iv) engaging in or having an ownership interest in
other businesses. In addition, the Executive has disclosed, in writing, to the
Company his involvement in entities and investments other than the Company
(collectively, the “Outside Activities”). The Company shall permit the Executive
to continue to engage in the Outside Activities provided that the Executive
agrees to disclose to the Board, in writing, any actual or potential conflict of
interest arising out of any such Outside Activity and no such Outside Activity
materially interferes with Executive’s ability to perform his responsibilities
hereunder.

 



 

 

 

2. Term. This Agreement and Executive’s employment hereunder shall be for an
initial term of five (5) years commencing on the date hereof (the “Effective
Date”) and ending on the fifth anniversary of the Effective Date (the
“Expiration Date”), unless terminated earlier by the Company or the Executive
pursuant to Section 4 of this Agreement (the “Term”). Thereafter, this Agreement
shall automatically be renewed and the Term shall be extended for additional
consecutive terms of 1 year (each a “Renewal Term”), unless such renewal is
objected to by either the Company or the Executive upon 90 days written notice
prior to the commencement of the next Renewal Term. In the event of renewal, the
last day of each Renewal Term shall be deemed the new Expiration Date.

 

3. Compensation and Related Matters.

 

(a) Base Salary. The Executive’s initial annual base salary shall be $325,000,
less applicable withholdings (the “Base Salary”). The Base Salary shall be
payable in accordance with the Company’s normal payroll procedures in effect
from time to time. On each anniversary of this Agreement the base salary will
increase no less than $15,000 (“minimum”). The Board shall review the Base
Salary annually and may increase the Base Salary more than the minimum, and the
term “Base Salary” shall refer to such increased amount.

 

(b) Annual Bonus. For 2017, the Executive shall receive a cash bonus in the
amount of $350,000 payable on or before December 29, 2017, and an award of
53,255 shares of Company common stock, which shall vest in their entirety on
February 15, 2019, (the “Principal Market”), which shall be received by the
Executive no later than March 15, 2018. After 2017 and during the Term, the
Executive will receive an annual cash bonus and an annual award of shares of
common stock, subject to vesting conditions, in respect of each full or partial
fiscal year of the Company, as well as other cash or equity bonuses, as
determined in the sole discretion of the Board based on its assessment of
Company and individual performance in relation to performance targets, a
subjective evaluation of Executive’s performance or such other criteria as may
be established by the Board (the “Annual Bonus”). The Annual Bonus will be paid
no later than the 75th day following the end of the fiscal year to which the
Annual Bonus relates. The annual cash target bonus is 25% of the Base Salary and
the value of the annual award of shares of Company common stock, as of the date
of the grant, will be equal to 200% of the Base Salary as determined by the
closing price of the common stock on the Principal Market on the date of grant
(which shares of common stock shall vest ratably at the end of each of the six
calendar quarters subsequent to the calendar quarter in which the grant is
made). Any award of common stock pursuant to this Agreement shall be subject to
the Company’s receipt of all corporate approvals required by applicable law or
the rules and regulation of the Principal Market and the terms of a Restricted
Stock Award Agreement between Executive and the Company to be agreed upon
following the execution of this Agreement and prior the issuance of any common
stock award to the Executive (each, an “Award Agreement”). 

 

(c) Milestone Bonuses. In addition to any other compensation to which the
Executive is entitled, upon the Company initially attaining any of the
milestones set forth on Schedule 1 hereof, Executive will be entitled to awards
of common stock calculated in accordance with Schedule 1 hereof. Any such award
of common stock shall be subject to the terms of the applicable Award Agreement.

 



2

 



 

(d) Capital Raise Bonus For Extraordinary Performance in 2017. Upon the
execution of this Agreement, the Executive shall become entitled to receive a
one-time bonus of $1,000,000 for his extraordinary efforts above and beyond his
duties as the Chief Executive Officer, specifically with respect to bringing
capital sources that have been critical to the Company’s needs in 2017, which
shall be paid to the Executive no later than December 29, 2017. The Executive
may, in his sole discretion, subject to the Company’s and the Executive’s
compliance with applicable legal and regulatory requirements, elect to accept
unregistered shares of common stock of the Company in lieu of the cash bonus
described above, valued based on the last closing price of the common stock on
Nasdaq preceding the execution of this Agreement.

 

(e) Long Term Incentive Plan. The Executive shall be entitled to participate in
all bonus or other compensation programs adopted by the Company and applicable
generally to senior executives of the Company.

 

(f) Equity Incentive Plan. The Executive shall be awarded shares of common stock
of the Company, subject to vesting conditions, as set forth in Exhibit A hereto,
subject to the terms of the applicable Award Agreement. Additionally, the
Executive shall be entitled to participate in any and all plans providing for
awards of equity or instruments convertible into equity adopted by the Company
and applicable generally to other senior executives of the Company.

 

(g) Business Expenses. The Company shall promptly reimburse the Executive for
all reasonable and necessary business-related expenses incurred in connection
with the performance of the Executive’s duties hereunder in accordance with the
policies and procedures then in effect and established by the Company for its
senior executive officers, provided that the Executive furnishes the Company
with all supporting information and documentation relevant to such expenses as
the Company may reasonably request. The Executive is entitled, though not
required, to travel first class or business class on all domestic and
international flights. If the Executive leases an apartment in New York City in
connection with duties that the Executive is providing to the Company or its
affiliates, the Executive shall provide the Company with a copy of the lease and
the Company shall pay the rent directly to the landlord. In connection with such
lease, the Executive shall provide the Company with a schedule of all trips that
the Executive makes to New York City in order to conduct business relating to
the Company or its affiliates.

 

(h) Health Insurance. Executive shall be entitled to participate in any Company
health insurance plan on the same terms and conditions as other Company senior
executives are permitted to participate.

 

(i) Life Insurance. To the extent practicable, the Company shall, during the
Term, pay the premiums of a life insurance policy, providing coverage in the
amount of $3,000,000, payable to a beneficiary chosen by Executive, which
insures the life of Executive. Executive shall provide all information and
cooperation reasonably necessary to obtain such life insurance policy.

 

(j) Automobile Allowance. During the Term, Executive shall receive a monthly
automobile allowance in the amount of $750.00 per month for automobile-related
expenses.

 

(k) Other Benefits. The Executive shall be entitled to participate in all
pension, savings and retirement plans, welfare and insurance plans, practices,
policies, programs and perquisites of employment applicable generally to other
senior executives of the Company.

 



3

 



 

(l) Vacation. The Executive shall be entitled to accrue up to 20 paid vacation
days in each year, which shall be accrued ratably. The Executive shall also be
entitled to all paid holidays given by the Company to its executives and
employees. Any unused vacation days shall be rolled forward to be used in future
years, provided that vacation days shall not accrue further if Executive has 30
accrued but unused vacation days.

 

(m) Sick Days. The Executive shall be entitled to accrue up to 5 paid sick days
in each year, which shall be accrued ratably. Any unused sick days shall be
rolled forward to be used in future years, provided that sick days shall not
accrue further if Executive has 10 accrued but unused sick days.

 

(n) Withholding. All amounts payable to the Executive under this Section 3 shall
be subject to all required federal, state and local withholding, payroll and
insurance taxes and requirements.

 

4. Termination.

 

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

 

(b) Disability. The Company may terminate the Executive’s employment if the
Executive becomes subject to a Disability. For purposes of this Agreement,
“Disability” means the Executive is unable to perform the essential functions of
his position as CEO, with or without a reasonable accommodation, for a period of
120 consecutive days or 180 days during any rolling consecutive 12 month period.

 

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment for Cause. For purposes of this Agreement, “Cause” means the
Executive’s: (i) willful misconduct, gross negligence, fraud, embezzlement or
other material dishonesty with respect to the affairs of the Company or any of
its affiliates; (ii) material failure to meet minimum performance expectations
of the Board; (iii) conviction, plea of nolo contendere, guilty plea, or
confession to either a felony or any lesser crime relating to the affairs of the
Company or any of its affiliates or of which fraud, embezzlement, or moral
turpitude is a material element; or (iv) a material breach of this Agreement or
a breach of a fiduciary duty owed to the Company, provided that any such breach,
if curable, shall not constitute Cause unless the Company has provided the
Executive with (x) written notice of the acts or omissions giving rise to a
termination of his employment for Cause; (y) the opportunity to correct the act
or omission within 30 days after receiving the Company’s notice (the “Cure
Period”); and (z) an opportunity to be heard before the Board with the
Executive’s counsel present prior to the expiration of the Cure Period.

 

(d) Termination by the Company without Cause. The Company may not terminate the
Executive’s employment during any Term or Renewal Term without Cause.

 

(e) Termination by the Executive. The Executive may terminate his employment at
any time for any reason other than a Good Reason, upon 30 days prior written
notice.

 

(f) Termination by the Executive for Good Reason. The Executive may terminate
his employment for Good Reason by providing written notice. For purposes of this
Agreement, “Good Reason” means: (i) a material reduction in the Executive’s Base
Salary; (ii) a material diminution in the Executive’s responsibilities as CEO;
(iii) the assignment of duties to the Executive materially inconsistent with his
position as CEO; (iv) the requirement that the Executive relocate his primary
place of employment more than 20 miles from Executive’s Office (unless such
location is closer to the Executive’s primary residence); or (v) the Company’s
material breach of this Agreement; provided that Good Reason based on a material
breach shall exist only if within 90 days of the Company’s act or omission
resulting in a material breach, the Executive notifies the Company in a writing
of the act or omission, the Company fails to correct the act or omission within
30 days after receiving the Executive’s written notice and the Executive
actually terminates his employment within the 30 days following the end of such
30-day cure period.

 



4

 



 

(g) Expiration. Executive’s employment shall terminate on the Expiration Date.

 

(h) Termination Date. The “Termination Date” means: (i) if the Executive’s
employment is terminated by his death under Section 4(a), the date of his death;
(ii) if the Executive’s employment is terminated on account of his Disability
under Section 4(b), the date on which the Company provides the Executive a
written termination notice; (iii) if the Company terminates the Executive’s
employment for Cause under Section 4(c), the date on which the Company provides
the Executive a written termination notice, unless the circumstances giving rise
to the termination are subject to the Cure Period, in which case the date on
which the Company provides the Executive a written termination notice following
the end of the Cure Period; (iv) if, despite the restriction against doing so
under Section 4(d), the Company terminates the Executive’s employment without
Cause under Section 4(d), 90 days after the date on which the Company provides
the Executive a written termination notice; (v) if the Executive resigns his
employment without Good Reason under Section 4(e), 30 days after the date on
which the Executive provides the Company a written termination notice; (vii) if
the Executive resigns his employment with Good Reason under Section 4(f), the
date on which the Executive provides the Company a timely written termination
notice, except the Termination Date shall be the last day of the relevant 30-day
cure period, if applicable; and (viii) the Expiration Date if the Executive’s
employment terminates under Section 4(g).

 

5. Compensation upon Termination.

 

(a) Termination by the Company for Cause; by the Executive without Good Reason;
or upon the Expiration Date following the Executive’s election not to Renew. If
the Executive’s employment with the Company is terminated pursuant to Section
4(c), 4(e), or 4(g), the Company shall pay or provide to the Executive the
following amounts through the applicable Termination Date: any earned but unpaid
Base Salary, unpaid expense reimbursements, any earned but unpaid Annual Bonus,
and the value of any accrued and unused vacation days (the “Accrued
Obligations”) on or before the time required by law but in no event more than 30
days after the Executive’s Termination Date.

 

(b) Death; Disability. If the Executive’s employment terminates because of his
death as provided in Section 4(a) or because of a Disability as provided in
Section 4(b), then the Executive (or his authorized representative or estate)
shall be entitled to the following:

 

(i) the Accrued Obligations earned through the applicable Termination Date
(payable on or before the time required by law but in no event more than 30 days
after the applicable Termination Date);

 

(ii) a pro-rata portion of the Executive’s Annual Bonus, if any, for the fiscal
year in which the Executive’s termination occurs (determined by multiplying the
amount of such bonus which would be due for the full fiscal year by a fraction,
the numerator of which is the number of days during the fiscal year of
termination that the Executive is employed by the Company and the denominator of
which is 365) payable at the same time bonuses for such year are paid to other
senior executives of the Company;

 



5

 

 

(iii) vest the Executive on the applicable Termination Date for any and all
previously granted outstanding equity-incentive awards subject to time-based
vesting criteria as if the Executive continued to provide services to the
Company for 12 months following the applicable Termination Date;

 

(iv) Subject to the Executive’s or, in the event of his death, his eligible
dependents’ timely election of continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall reimburse the Executive or his eligible dependents the monthly premium
payable to continue his and his eligible dependents’ participation in the
Company’s group health plan (to the extent permitted under applicable law and
the terms of such plan) which covers the Executive (and the Executive’s eligible
dependents) for a period of eighteen (18) months, provided that the Executive is
eligible and remains eligible for COBRA coverage; and provided, further, that in
the event that the Executive obtains other employment that offers group health
benefits, such continuation of coverage by the Company shall immediately cease.
 If the reimbursement of any COBRA premiums would violate the nondiscrimination
rules or cause the reimbursement of claims to be taxable under the Patient
Protection and Affordable Care Act of 2010, together with the Health Care and
Education Reconciliation Act of 2010 (collectively, the “Act”) or Section 105(h)
of the Internal Revenue Code (the “Code”), the Company paid premiums shall be
treated as taxable payments and be subject to imputed income tax treatment to
the extent necessary to eliminate any discriminatory treatment or taxation under
the Act or Section 105(h) of the Code; and

 

(v) in the case of a termination due to Disability, in addition to the
aforementioned awards, continuation of the Base Salary in effect on the
Termination Date until the earlier of (A) the 12 month anniversary of the
Termination Date, and (B) the date Executive is eligible to commence receiving
payments under the Company’s long-term disability policy. If the net
compensation from the Base Salary is greater than the net compensation from the
long-term disability policy, the Company, through the 12 month anniversary of
the Termination Date will compensate the Executive’s estate the difference in
net compensation.

 

(c) Termination by the Company without Cause, by the Executive with Good Reason.
If the Executive’s employment is terminated by the Company without Cause despite
the restriction against doing so under Section 4(d), or the Executive terminates
his employment for Good Reason as provided in Section 4(f), then the Executive
shall, except to the extent Section 5(d) is applicable, be entitled to the
following:

 

(i) the Accrued Obligations earned through the applicable Termination Date
(payable on or before the time required by law but in no event more than 30 days
after the applicable Termination).

 

(ii) severance in a single lump sum installment in an amount equal to 2x the sum
of (A) the Base Salary at the rate in effect on the Termination Date, plus (B)
an amount equal to 2x the maximum Annual Bonus for which the Executive is
eligible in the fiscal year in which the Termination Date occurs, or if, there
is no Annual Bonus for which he is eligible in the fiscal year in which the
Termination Date occurs, 2x the Annual Bonus most recently issued to the
Executive. The severance is payable no later than 30 days following the
applicable Termination Date.

 

(iii) A pro-rata portion of the Executive’s Annual Bonus, if any, for the fiscal
year in which the Executive’s termination occurs (determined by multiplying the
amount of such bonus which would be due for the full fiscal year by a fraction,
the numerator of which is the number of days during the fiscal year of
termination that the Executive is employed by the Company and the denominator of
which is 365) payable at the same time bonuses for such year are paid to other
senior executives of the Company.

 



6

 

 

(iv) full vesting of the Executive in any and all previously granted outstanding
equity-based incentive awards subject to time-based vesting criteria.

 

(v) Subject to the Executive’s timely election of continuation coverage under
COBRA, the Company shall reimburse the Executive the monthly premium payable to
continue his and his eligible dependents’ participation in the Company’s group
health plan (to the extent permitted under applicable law and the terms of such
plan) which covers the Executive (and the Executive’s eligible dependents) for a
period of 18 months, provided that the Executive is eligible and remains
eligible for COBRA coverage; and provided, further, that in the event that the
Executive obtains other employment that offers group health benefits, such
continuation of coverage by the Company shall immediately cease.  If the
reimbursement of any COBRA premiums would violate the nondiscrimination rules or
cause the reimbursement of claims to be taxable under the Act or Section 105(h)
of the Code, the Company paid premiums shall be treated as taxable payments and
be subject to imputed income tax treatment to the extent necessary to eliminate
any discriminatory treatment or taxation under the Act or Section 105(h) of the
Code.

 

(d) Change of Control: Termination by the Company without Cause, by the
Executive with Good Reason. If the Executive’s employment is terminated by the
Company in breach of Section 4(d), or the Executive terminates his employment
for Good Reason as provided in Section 4(f), and such termination occurs (x) at
the same time as, or within the 12 month period following, the consummation of a
Change in Control or (y) within the 60 day period prior to the date of a Change
in Control where the Change in Control was under consideration at the time of
Executive’s Termination Date, then the Executive shall be entitled to the
following:

 

(i) the Accrued Obligations earned through the Termination Date (payable on or
before the time required by law but in no event more than 30 days after the
applicable Termination);

 

(ii) severance in a single lump sum installment in amount equal to 2x the sum of
(A) the Base Salary at the rate in effect on the Termination Date, plus (B) an
amount equal to 2x the maximum Annual Bonus for which the Executive is eligible
in the fiscal year in which the Termination Date occurs, or, if, there is no
Annual Bonus for which he is eligible in the fiscal year of the Termination
Date, 2x the Annual Bonus most recently issued to the Executive. If either the
Base Salary or Annual Bonus has been reduced either 60 days prior to a Change in
Control or within 12 months following a Change in Control then severance shall
be based upon the previously highest Base Salary and the highest Annual Bonus
previously awarded to the Executive. The severance is payable no later than 30
days following the Termination Date;

 

(iii) a pro-rata portion of the Executive’s Annual Bonus, if any, for the fiscal
year in which the Executive’s termination occurs (determined by multiplying the
amount of such bonus which would be due for the full fiscal year by a fraction,
the numerator of which is the number of days during the fiscal year of
termination that the Executive is employed by the Company and the denominator of
which is 365) payable at the same time bonuses for such year are paid to other
senior executives of the Company. If there is no Annual Bonus for which he is
eligible in the fiscal year of the Termination Date, then the award shall be
based upon a pro rata share of the Annual Bonus most recently issued to the
Executive. If the Annual Bonus has been reduced either 60 days prior to a Change
in Control or within 12 months following a Change in Control then such pro-rata
bonus shall be based upon the highest Annual Bonus previously awarded to the
Executive;

 



7

 



 

(iv) full vesting of the Executive in any and all outstanding previously granted
equity-based incentive awards subject to time-based vesting criteria;

 

(v) subject to the Executive’s timely election of continuation coverage under
COBRA, reimbursement by the Company of the monthly premium payable to continue
the Executive’s and his eligible dependents’ participation in the Company’s
group health plan (to the extent permitted under applicable law and the terms of
such plan) which covers the Executive (and the Executive’s eligible dependents)
for a period of 18 months, provided that the Executive is eligible and remains
eligible for COBRA coverage; and provided, further, that in the event that the
Executive obtains other employment that offers group health benefits, such
continuation of coverage by the Company shall immediately cease.  If the
reimbursement of any COBRA premiums would violate the nondiscrimination rules or
cause the reimbursement of claims to be taxable under the Act or Section 105(h)
of the Code, the Company paid premiums shall be treated as taxable payments and
be subject to imputed income tax treatment to the extent necessary to eliminate
any discriminatory treatment or taxation under the Act or Section 105(h) of the
Code.

 

(e) Change of Control: For purposes of Section 5(d), a change of control shall
have occurred upon any of the following:

 

(i) any person or entity or group becoming the beneficial owner, directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power of all its then outstanding voting securities;

 

(ii) a merger or consolidation of the Company in which its voting securities
immediately prior to the merger or consolidation do not represent, or are not
converted into securities that represent, a majority of the voting power of all
voting securities of the surviving entity immediately after the merger or
consolidation;

 

(iii) a sale of substantially all of the assets of the Company or a liquidation
or dissolution of the Company; or

 

(iv) individuals who, as of the date of the signing of this Agreement,
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who becomes a director of the Company subsequent to the date of the signing of
this Agreement, whose election, or nomination for election by the Company
stockholders, was approved by the vote of at least a majority of the directors
then in office shall be deemed a member of the Incumbent Board.

 

(f)  Consequence of a Change in Control. Notwithstanding the terms of any
employee compensation plan, if, as of the date of a Change in Control, Executive
holds equity awards issued under such a plan that are not vested and, if
applicable, exercisable, such equity awards shall become fully vested and, if
applicable, exercisable, as of the date of the Change in Control if the acquirer
does not agree to assume or substitute for equivalent equity awards such
outstanding unvested equity awards.

 

(g) No Mitigation or Offset. In the event of any termination of Executive’s
employment hereunder, Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against any amounts due under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

 



8

 

 

(h) Effect of Termination on Officer and Board Positions. Any termination of the
Executive with respect to the Executive’s standing as an executive officer or
Board Member must expressly designate which such role is subject to termination.
The termination of the Executive as an Officer will not thereby terminate the
Executive’s Board status unless the termination so states, in which event the
Executive shall resign his Board position as a condition to receiving any of the
payments set forth in this Section 5.

 

6. Section 409A Compliance.

 

(a) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

 

(b) To the extent that any of the payments or benefits provided for in Section
5(b), (c) or (d) are deemed to constitute non-qualified deferred compensation
benefits subject to Section 409A of the United States Internal Revenue Code (the
“Code”), the following interpretations apply to Section 5:

 

(i) Any termination of the Executive’s employment triggering payment of benefits
under Section 5(b), (c) or (d) must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before
distribution of such benefits can commence. To the extent that the termination
of the Executive’s employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result
of further services that are reasonably anticipated to be provided by the
Executive to the Company or any of its parents, subsidiaries or affiliates at
the time the Executive’s employment terminates), any benefits payable under
Section 5(b), (c) or (d) that constitute deferred compensation under Section
409A of the Code shall be delayed until after the date of a subsequent event
constituting a separation of service under Section 409A(a)(2)(A)(i) of the Code
and Treas. Reg. §1.409A-1(h). For purposes of clarification, this Section
6(b)(i) shall not cause any forfeiture of benefits on the Executive’s part, but
shall only act as a delay until such time as a “separation from service” occurs.

 

(ii) If the Executive is a “specified employee” (as that term is used in Section
409A of the Code and regulations and other guidance issued thereunder) on the
date his separation from service becomes effective, any benefits payable under
Section 5(b), (c) or (d) that constitute non-qualified deferred compensation
under Section 409A of the Code shall be delayed until the earlier of (A) the
business day following the six-month anniversary of the date his separation from
service becomes effective, and (B) the date of the Executive’s death, but only
to the extent necessary to avoid such penalties under Section 409A of the Code.
On the earlier of (A) the business day following the six-month anniversary of
the date his separation from service becomes effective, and (B) the Executive’s
death, the Company shall pay the Executive in a lump sum the aggregate value of
the non-qualified deferred compensation that the Company otherwise would have
paid the Executive prior to that date under Section 5(b), (c) or (d) of this
Agreement.

 



9

 

 

(iii) It is intended that each installment of the payments and benefits provided
under Section 5(b), (c) or (d) of this Agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Code.

 

(iv) Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A of the Code.

 

7. Excess Parachute Payments.

 

(a) To the extent that any payment, benefit or distribution of any type to or
for the benefit of the Executive by the Company or any of its affiliates,
whether paid or payable, provided or to be provided, or distributed or
distributable pursuant to the terms of this Agreement or otherwise (including,
without limitation, any accelerated vesting of stock options or other
equity-based awards) (collectively, the “Total Payments”) would be subject to
the excise tax imposed under Section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”), then the Total Payments shall be reduced (but not below
zero) so that the maximum amount of the Total Payments (after reduction) shall
be one dollar ($1.00) less than the amount which would cause the Total Payments
to be subject to the excise tax imposed by Section 4999 of the Code, but only if
the Total Payments so reduced result in the Executive receiving a net after tax
amount that exceeds the net after tax amount the Executive would receive if the
Total Payments were not reduced and were instead subject to the excise tax
imposed on excess parachute payments by Section 4999 of the Code. Unless the
Executive shall have given prior written notice to the Company to effectuate a
reduction in the Total Payments if such a reduction is required, any such notice
consistent with the requirements of Section 409A of the Code to avoid the
imputation of any tax, penalty or interest thereunder, the Company shall reduce
or eliminate the Total Payments by first reducing or eliminating any cash
severance benefits (with the payments to be made furthest in the future being
reduced first), then by reducing or eliminating any accelerated vesting of stock
options or similar awards, then by reducing or eliminating any accelerated
vesting of restricted stock or similar awards, then by reducing or eliminating
any other remaining Total Payments. The preceding provisions of this Section
7(a) shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive’s rights and entitlements to any benefits or
compensation.

 

(b) If the Total Payments to the Executive are reduced in accordance with
Section 7(a), as a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial reduction under Section 7(a), it is
possible that Total Payments to the Executive which will not have been made by
the Company should have been made (“Underpayment”) or that Total Payments to the
Executive which were made should not have been made (“Overpayment”). If an
Underpayment has occurred, the amount of any such Underpayment shall be promptly
paid by the Company to or for the benefit of the Executive. In the event of an
Overpayment, then the Executive shall promptly repay to the Company the amount
of any such Overpayment together with interest on such amount (at the same rate
as is applied to determine the present value of payments under Section 280G of
the Code or any successor thereto), from the date the reimbursable payment was
received by the Executive to the date the same is repaid to the Company

 



10

 



 

8. Confidentiality and Restrictive Covenants.

 

(a) Covenant Against Disclosure. All Confidential Information (defined below)
relating to the Business of the Company and its affiliates is, shall be and
shall remain the sole property and confidential business information of them,
free of any rights of the Executive. The Executive shall not make any use of the
Confidential Information except in the performance of his duties hereunder and
shall not disclose any Confidential Information or trade secret to third parties
except as required by law, with the limited qualification that in accordance
with the Defend Trade Secrets Act of 2016, an individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made either: (1) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law; or (2) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal, “Confidential Information”
includes without limitation such documents as business plans, source code,
documentation, financial analysis, marketing plans, customer names, customer
lists, customer data, contracts and other business information, including the
information of the Company and its affiliates, existing or prospective
customers, clients, investors or other third parties with whom the Company and
its affiliates hereto have relationships or conduct business that may be
disclosed to the Executive as part of the Executive’s employment.
Notwithstanding anything else set forth herein, nothing in this Agreement shall
be construed to prohibit Executive from reporting, without first notifying the
Company or otherwise, possible violations of law or regulation to any
governmental agency or entity.

 

(b) Return of Company Documents. On the Termination Date or on any prior date
upon the Company’s written demand, the Executive will return all Confidential
Information in his possession, directly or indirectly, that is in written or
other tangible form (together with all duplicates thereof).

 

(c) Further Covenant. During the Term and through the first anniversary of the
Termination Date, the Executive shall not, directly or indirectly, take any of
the following actions, and, to the extent the Executive owns, manages, operates,
controls, is employed by or participates in the ownership, management, operation
or control of, or is connected in any manner with, any business, the Executive
will use his best efforts to ensure that such business does not take any of the
following actions:

 

(i) persuade or attempt to persuade any customer of the Company or its
affiliates to cease doing business with the Company or its affiliates, or to
reduce the amount of business any customer does with the Company or its
affiliates;

 

(ii) solicit for himself or any entity the business of a person or entity that
was a customer of the Company or its affiliates within the 12 months prior to
the termination of the Executive’s employment, in competition with the Company
or its affiliates; or

 

(iii) persuade or attempt to persuade any employee of the Company or its
affiliates to leave the employ of the Company or its affiliates, or hire or
engage, directly or indirectly, any individual who was an employee of the
Company or its affiliates within 1 year prior to the Executive’s Termination
Date.

 

9. D&O Insurance.  At the request of the Executive, the Company obtain and
continue for as long as Executive is employed by the Company, directors’ and
officers’ insurance coverage at levels no less than $5,000,000 with an insurance
company rated “A” or higher.

 

10. Waiver. Except with respect to opportunities in which the Company would be
interested in the ordinary course of its business and which are presented to the
Executive in his capacity as a director or executive officer of the Company,
the  Board has renounced on behalf of the Company and its shareholders all
interest and expectancy to (or being offered any opportunity to participate in)
any opportunity presented to the Executive that may be considered a corporate
opportunity of the Company, and the Executive shall have no obligation to
communicate, offer, or present any opportunity presented to the Executive that
may be considered a corporate opportunity of the Company, whether centered on
geography, land rights, or otherwise (the “Renouncement”).  The Company
acknowledges that the Renouncement is a material term of this Agreement and the
Executive is specifically relying on the Renouncement in agreeing to enter into
this Agreement.  Except with respect to opportunities in which the Company would
be interested in the ordinary course of its business and which are presented to
the Executive in his capacity as a director or executive officer of the Company,
to the fullest extent permitted by law, the Company hereby prospectively waives
any and all claims arising from any business transacted by the Executive that
could be construed as a corporate opportunity of the Company.  A copy of the
Board resolution is attached hereto as Exhibit B.

 



11

 

 

11. No Disparagement. During the Term and through the second anniversary of the
Termination Date, the Executive will not make public statements or
communications that disparage the Company or any of its businesses, services,
products, affiliates or current, former or future directors and executive
officers in their capacity as such. During the Term and through the second
anniversary of the Termination Date, the Company will instruct its directors and
executives not to make public statements or communications that disparage the
Executive. The foregoing obligations shall not be violated by truthful
statements to any governmental agency or entity, required governmental testimony
or filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).

 

12. Indemnification. During the Term and thereafter, the Company shall indemnify
and hold the Executive and the Executive’s heirs and representatives harmless,
to the maximum extent permitted by law, against any and all damages, costs,
liabilities, losses and expenses (including reasonable attorneys’ fees) as a
result of any claim or proceeding (whether civil, criminal, administrative or
investigative), or any threatened claim or proceeding (whether civil, criminal,
administrative or investigative), against the Executive that arises out of or
relates to the Executive’s service as an officer, director or employee, as the
case may be, of the Company, or the Executive’s service in any such capacity or
similar capacity with any affiliate of the Company or other entity at the
Company’s request, both prior to and after the Effective Date, and to promptly
advance to the Executive or the Executive’s heirs or representatives such
expenses, including litigation costs and attorneys’ fees, upon written request
with appropriate documentation of such expense upon receipt of an undertaking by
the Executive or on the Executive’s behalf to repay such amount if it shall
ultimately be determined that the Executive is not entitled to be indemnified by
the Company. During the Term and thereafter, the Company also shall provide the
Executive with coverage under its then current directors’ and officers’
liability policy to the same extent that it provides such coverage to its other
executive officers. If the Executive has any knowledge of any actual or
threatened action, suit or proceeding, whether civil, criminal, administrative
or investigative, as to which the Executive may request indemnity under this
provision, the Executive will give the Company prompt written notice thereof;
provided that the failure to give such notice shall not affect the Executive’s
right to indemnification. The Company shall be entitled to assume the defense of
any such proceeding and the Executive will use reasonable efforts to cooperate
with such defense. To the extent that the Executive in good faith determines
that there is an actual or potential conflict of interest between the Company
and the Executive in connection with the defense of a proceeding, the Executive
shall so notify the Company and shall be entitled to separate representation at
the Company’s expense by counsel selected by the Executive (provided that the
Company may reasonably object to the selection of counsel within 10 business
days after notification thereof) which counsel shall cooperate, and coordinate
the defense, with the Company’s counsel and minimize the expense of such
separate representation to the extent consistent with the Executive’s separate
defense. This Section 12 shall continue in effect after the termination of the
Executive’s employment or the termination of this Agreement

 

13. Disputes.

 

(a) Any dispute or controversy arising out of or relating to this Agreement or
your employment shall be brought solely in the state and federal courts located
in the State and County of New York.

 



12

 

 

(b) BOTH THE COMPANY AND THE EXECUTIVE HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE FEDERAL OR STATE LAW.

 

(c) In the event of any contest or dispute relating to this Agreement or the
termination of Executive’s employment hereunder, the non-prevailing party in any
such contest or dispute shall be liable for the attorneys’ fees and costs of the
prevailing party.

 

14. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter.

 

15. Successors. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s personal representatives, executors, administrators, heirs,
distributees, devisees and legatees. In the event of the Executive’s death after
his termination of employment but prior to the completion by the Company of all
payments due him under this Agreement, the Company shall continue such payments
to the Executive’s beneficiary designated in writing to the Company prior to his
death (or to his estate, if the Executive fails to make such designation). The
Company shall require any successor to the Company to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

16. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

17. Survival. The provisions of this Agreement shall survive the termination of
this Agreement or the termination of the Executive’s employment to the extent
necessary to effectuate the terms contained herein.

 

18. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

19. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices,

 

  If to Executive: Theodore Farnsworth

444 Brickell Avenue 

Miami Florida 33131

 

  If to Company: Helios and Matheson Analytics Inc.

350 5th Ave - Ste 7520 

New York, NY 10118 

Attention: CFO

 



13

 

 

20. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

 

21. Governing Law. This is a New York contract and shall be construed under and
be governed in all respects by the laws of New York for contracts to be
performed in that State and without giving effect to the conflict of laws
principles of New York or any other State.

 

22. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



 



14

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 



  HELIOS AND MATHESON ANALYTICS INC.         By: /s/ Stuart Benson   Name:
Stuart Benson   Title: Chief Financial Officer         THEODORE FARNSWORTH      
/s/ Theodore Farnsworth

 

15

 

 

Exhibit A

 

Initial Award

 

As of the Effective Date, the Company shall grant to the Executive 2,000,000
shares of common stock (subject to proportionate adjustment for any stock split
or combination or other recapitalization event), subject to the terms of the
applicable Award Agreement. The shares shall vest in their entirety on February
15, 2019, which is 18 months following August 15, 2017, the date on which the
Company entered into a Securities Purchase Agreement to acquire a majority stake
in MoviePass Inc. (the “MoviePass SPA”), which requires that the Company enter
into a 5-year employment agreement with the Executive prior to the closing under
the MoviePass SPA. 

 

Treatment resulting from termination of employment 

 

Death or Disability  All unvested award shares immediately vest on the
applicable Termination Date.      Voluntary quit  All unvested award shares that
did not yet vest will be cancelled on the last day of employment.     
Termination for Cause  All unvested award shares that did not yet vest will be
cancelled on the last day of employment.      Termination without Cause/ Quit
for Good Reason  All unvested award shares immediately vest on the applicable
Termination Date.



 

The terms of any award under this Exhibit A shall be more fully set forth in an
Award Agreement. It is expressly acknowledged and agreed that this Exhibit A is
a summary of the contemplated terms of the applicable Award Agreement, which
shall be subject to the Company’s receipt of all corporate approvals required by
applicable law or the rules and regulations of the Principal Market prior to
effectiveness thereof. To the extent that there is any conflict between the
terms of this Exhibit A and the applicable Award Agreement, the terms of the
Award Agreement shall govern.

 



16

 

 

Exhibit B

 

(Board Resolutions for Prospective Waiver of Corporate Opportunities)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



17

 

 

SCHEDULE 1

 

Market Capitalization Milestones

 

If the Company’s common stock is publicly traded during the Term and the market
capitalization of the Company is for 20 consecutive trading days during the Term
at or above the following milestones, the Executive shall receive, within five
business days following such 20th consecutive trading day, an award of shares of
Company common stock (a) which shall vest upon the later of February 15, 2019
and the end of the applicable three-month period following the applicable date
of the grant, and (b) that, upon the date of the grant, shall have an aggregate
value equal the percentage of the market capitalization set forth next to the
applicable milestone* below based on the closing price of the common stock on
the Principal Market on the date of the grant (the “Fair Market Value”):

 



Company
Market Capitalization Milestone  Percentage $100,000,000  3% $150,000,000  3%
$200,000,000  4% $250,000,000  4% $300,000,000  5% $350,000,000  5%
$400,000,000  7% $450,000,000  7% $500,000,000  9% every additional $100,000,000
thereafter (cumulated with the applicable immediately preceding milestone)  10%

 

Each milestone above is a separate milestone for which the Executive may earn
the applicable percentage. The Executive will be entitled to earn the applicable
percentage for each milestone only once. The Company’s market capitalization for
each applicable milestone and measurement period will be determined based on the
market capitalization reported by Bloomberg LP. 

 

* For example:

 

If the Company’s market capitalization is at least $250,000,000 as of market
close for at least 20 consecutive trading days and the Fair Market Value is
$12.50 per share, Executive shall receive 800,000 fully vested shares of common
stock of the Company (800,000 *$12.50 = $10,000,000 which is 4% of
$250,000,000).

 

The terms of any award under this Schedule 1 shall be more fully set forth in an
Award Agreement. It is expressly acknowledged and agreed that this Schedule 1 is
a summary of certain contemplated terms of the applicable Award Agreement, which
shall be subject to the Company’s receipt of all corporate approvals required by
applicable law or the rules and regulations of the Principal Market prior to
effectiveness thereof. To the extent that there is any conflict between the
terms of this Schedule 1 and the applicable Award Agreement, the terms of the
Award Agreement shall govern.

 

 

18



 

 